MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  May 25 2018, 11:07 am
court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Henry A. Flores, Jr.
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher Justice,                                    May 25, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1709-CR-2104
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Grant W.
Appellee-Plaintiff                                      Hawkins, Judge
                                                        Trial Court Cause No.
                                                        49G05-1402-FA-8268



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2104 | May 25, 2018                 Page 1 of 4
[1]   Christopher Justice appeals his conviction for Class A Felony Attempted

      Murder,1 arguing that the evidence is insufficient to support the conviction.

      Finding the evidence sufficient, we affirm.


[2]   Justice and Shirley Justice (Shirley) are divorced and have a minor child, A.J.

      In the years leading up to February 2014, Justice and Shirley were engaged in a

      protracted and heated custody dispute.


[3]   On February 18, 2014, Shirley dropped off A.J. at daycare. After Shirley exited

      the daycare building, she walked to her car, opened her car door, and heard

      glass shatter. As she ran to the back of the car to take cover, she saw Justice

      coming towards her with two guns, one in each hand. She begged Justice to

      stop but he continued to fire his weapons. Shirley felt a bullet go through her

      left hand and continued to hear shots as she fell to the ground in an attempt to

      feign death. After Shirley fell to the ground, Justice grabbed her hair and shot

      her in the right side of the head. Justice then stepped over her body and left the

      scene. He shot Shirley a total of fourteen times, causing significant and life-

      threatening injuries to her liver, colon, and heart, and resulting in over thirty

      surgical procedures.


[4]   Law enforcement found two types of bullets at the scene, one of which was 9-

      millimeter rounds that had been fired from a Hi-Point firearm. A search of

      Justice’s apartment revealed an empty box for a Hi-Point 9-millimeter pistol




      1
          Ind. Code § 35-41-5-1; Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2104 | May 25, 2018   Page 2 of 4
      with Justice’s fingerprints on it and a receipt for the purchase of the firearm

      from a gun shop in Lexington, Kentucky. Two days after the shooting, Justice

      was located and arrested in Lexington, Kentucky.


[5]   On February 19, 2014, the State charged Justice with Class A felony attempted

      murder. Justice’s bench trial took place on July 31, 2017. Shirley testified at

      the trial, stating explicitly that Justice was the person who had shot her. The

      trial court found Justice guilty as charged. On August 17, 2017, the trial court

      sentenced Justice to twenty-four years imprisonment. Justice now appeals.2


[6]   Justice’s sole argument on appeal is that the evidence does not support a

      conclusion that he was the person who shot Shirley. When reviewing the

      sufficiency of the evidence to support a conviction, we must consider only the

      probative evidence and reasonable inferences supporting the conviction and will

      neither assess witness credibility nor reweigh the evidence. Drane v. State, 867

      N.E.2d 144, 146 (Ind. 2007). We will affirm unless no reasonable factfinder

      could find the elements of the crime proved beyond a reasonable doubt. Id.


[7]   Shirley testified at Justice’s trial that he was the shooter. Tr. Vol. II p. 168-72.

      Indeed, she explicitly identified him in court as the person who had shot her.

      Id. at 137-74. Her testimony, alone, is sufficient to support the conviction. See,




      2
          Shirley died in March 2018.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2104 | May 25, 2018   Page 3 of 4
       e.g., Hubbard v. State, 719 N.E.2d 1219, 1220 (Ind. 1999) (testimony of victim,

       who was sole eyewitness, was sufficient to support defendant’s convictions).


[8]    Additionally, the other evidence presented at trial corroborated Shirley’s

       testimony. Justice had a clear motive to harm Shirley—the heated custody

       battle—and he had opportunity to commit the crime because he knew Shirley’s

       morning routine and knew exactly where she would be at that time of day.

       Bullets found at the scene corroborated Shirley’s testimony that Justice shot her

       with two different guns. The 9-millimeter bullets found at the scene match the

       type of firearm Justice had purchased in Lexington, Kentucky. Justice was

       found two days later in Lexington, Kentucky.


[9]    In sum, we find that the evidence readily supports Justice’s conviction.


[10]   The judgment of the trial court is affirmed.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2104 | May 25, 2018   Page 4 of 4